Citation Nr: 9932997	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-03 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, including whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from April 1966 to November 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 decision by the Committee on 
Waivers and Compromises (Committee) located in the Department 
of Veterans Affairs (VA), Regional Office (RO), St. 
Petersburg, Florida.  

REMAND

The veteran seeks a waiver of recovery of an overpayment of 
improved disability pension benefits.  The record reveals 
that the veteran was awarded improved disability pension 
benefits effective from October 1993.  The pension benefits 
were based on the veteran's report that he was in receipt of 
no income from any source.  In October 1996 the veteran 
submitted an Eligibility Verification Report (EVR) showing 
that he was receiving gross monthly amounts of $1105.50 from 
Social Security.

The RO determined that the veteran had been in receipt of 
Social Security income since prior to October 1993.  In an 
April 1997 decision the Committee denied waiver of recovery 
of an overpayment in the calculated amount of $10,274.87 on 
the basis of bad faith.

However, the veteran has also disputed the creation of the 
overpayment.  The veteran contends that he did not receive 
any Social Security income until the end of 1995.  There is 
some conflicting evidence in the claims file as to when the 
veteran actually began receiving Social Security benefits.  
An October 1997 statement from the Social Security 
Administration, received by the RO in January 1998, indicates 
that the veteran began receiving Social Security payments in 
September 1995.  The Board notes that the issue of whether 
the overpayment was properly created must be adjudicated by 
the RO prior to the claim for a waiver.  

In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  The RO should request the veteran to 
provide a current financial status report 
and copies of all Social Security 
documents pertaining to the payment of 
benefits, including the original award 
notice.  If necessary, the RO should then 
undertake any other indicated 
development, to include contacting the 
Social Security Administration to obtain 
an accounting of actual payments made by 
the Social Security Administration to the 
veteran, or his fiduciary, during the 
time frame in question.

2.  Then, the RO should adjudicate 
whether the overpayment was properly 
created.  If the RO determines that an 
overpayment has been properly created, 
the Committee should again review the 
veteran's claim for a waiver.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case 
reviewing all the evidence received since 
the July 1998 statement of the case and 
containing all the applicable laws and 
regulations.
 
Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this remand 
the Board intimates no opinion, either legal or factual, as 
to the disposition warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the 



matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


